ALLOWABILITY NOTICE

Examiner's Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Yinan Lin on 09 September 2021.

The application has been amended as follows: 

A) Claim 1 has been amended as follows:
Claim 1. (Currently Amended) A liquid composition comprising:
(a) dextrose at an amount of at least 1.0 % w/v;
(b) at least one vitamin selected from a group consisting of vitamin A, vitamin B, vitamin C, vitamin D, vitamin E, vitamin K, and choline;

(d) at least one essential amino acid selected from a group consisting of histidine, isoleucine, leucine, lysine, methionine, phenylalanine, threonine, tryptophan, valine, and arginine; and
(e) an aqueous solution,
wherein the liquid composition is characterized in that 
(i) it is substantially free of cysteine and/or cystine,
(ii) it has a molar ratio of cysteine to essential amino acid(s) less than 0.1; 
(iii) it has a pH of 4.0-6.5, and 
(iv) it has an osmolarity of 300-720 milliosmolar (mOsmol/L), and
wherein the liquid composition is substantially free of nonessential amino acids selected from alanine, asparagine, aspartate, cysteine, glycine, proline, glutamine, serine, and tyrosine.

B) Claims 2 and 17 are cancelled without prejudice thereto.

C) Claim 16 is amended as follows:

Claim 16. (Currently Amended) A dry composition comprising: (a) dextrose at an amount of at least 0.1 grams;
(b) at least one vitamin selected from a group consisting of vitamin A, vitamin B, vitamin C, vitamin D, vitamin E, vitamin K, and choline; (c) at least one ion selected from a group consisting of sodium, calcium, magnesium, chloride, and lactate; and -3- 
(d) at least one essential amino acid selected from a group consisting of histidine, isoleucine, leucine, lysine, methionine, phenylalanine, threonine, tryptophan, valine, and arginine, wherein the dry composition (i) is substantially free of cysteine and/or cystine and (ii) has a molar ratio of cysteine to essential amino acids less than 0.1, and wherein
the dry composition is substantially free of nonessential amino acids selected from alanine, asparagine, aspartate, cysteine, glycine, proline, glutamine, serine, and tyrosine.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

 and wherein the composition is substantially free of nonessential amino acids selected from alanine, asparagine, aspartate, cysteine, glycine, proline, glutamine, serine, and tyrosine. 
The closest prior art is that of Nakamura (US 6,214,802; of record). Nakamura teaches a peritoneal dialysis fluid that comprises the claimed amount of dextrose (glucose) and amino acids. Nakamura discloses that the “amino acids can be a mixture of essential amino acids and nonessential amino acids of which the amount is in the range of about 5 to 30 g/L. Glucose is preferably used as an effective osmotic agent in the dialysis fluid in the present invention.” See col 3: 19-23. As such, Nakamura does not favor essential amino acids over non-essential amino acids since there is no teaching or suggestion of a composition that is “essentially free” of non-essential amino acids. Furthermore, Nakamura does not teach or suggest the claimed osmolality of the instant composition or the limitation of “substantially free of cysteine and/or cystine.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612